Citation Nr: 0318048	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for asthma, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1972 
to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO, in pertinent part, 
denied the issue of entitlement to a disability evaluation 
greater than 10 percent for the veteran's service-connected 
asthma.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of this increased rating claim.  In November 2000, the Board 
remanded the veteran's case to the RO for further evidentiary 
development.  After completion of the development requested 
in the November 2000 remand, the RO, by a June 2002 rating 
action, granted an increased evaluation of 30 percent, 
effective from September 1997, for the veteran's asthma.  
Following receipt of additional relevant evidence and a 
continuation of the 30 percent rating for this 
service-connected disorder, the RO, in June 2003, returned 
the veteran's claims folder to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected asthma is manifested by complaints 
of increased episodes of shortness of breath, wheezing, and 
fatigue; the daily use of Proventil and Atrovent; and 
objective evaluation findings of only minimal disability, 
including diminished breath sounds within the chest, forced 
expiratory volume (FEV1) predicted of 104%, a forced vital 
capacity (FEV1/FVC) of 76%, the need for only occasional 
physician treatment, and no need for steroids.  

CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the service-connected asthma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2002); and 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in December 2000 and in 
supplemental statements of the case issued in July 2002 and 
February 2003, the RO informed the veteran and his 
representative of the specific provisions of the VCAA, the 
criteria used to adjudicate his increased rating claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific type of information necessary from him.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded three relevant VA examinations.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's increased rating claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

The service medical records reflect treatment for a 
respiratory condition, variously diagnosed as asthma, 
bronchitis, and bronchial asthma, on several occasions 
between October 1973 and October 1975.  At a periodic 
in-service examination conducted in January 1976, the veteran 
reported that he was taking medication for bronchial asthma.  
A physical examination completed at that time demonstrated 
that the veteran's lungs and chest were normal.  Chest x-rays 
taken at the evaluation were negative.  

At the separation examination conducted in May 1977, the 
veteran denied ever having experienced asthma.  He stated 
that he had no medical problems at that time except for hay 
fever and that he was receiving treatment for this condition 
at the Allergy Clinic.  A physical evaluation completed at 
the time of the discharge examination demonstrated that the 
veteran's lungs and chest were normal.  Chest x-rays taken at 
that time were negative.  In July 1977 prior to discharge 
from active military duty, the veteran reported that there 
had been no change in his medical condition since his last 
separation examination.  

According to the relevant post-service medical records, the 
veteran reported at a January 1979 VA examination that he had 
experienced asthmatic symptoms since service and that, since 
discharge from the military, he had episodes of such 
pathology approximately (which lasted one hour) two times per 
week.  A physical examination demonstrated, in pertinent 
part, a few scattered wheezes.  Chest x-rays showed no 
evidence of acute disease in the veteran's lungs.  The 
examiner diagnosed mild asthma.  

In February 1979, the RO considered this in-service, and 
post-service, evidence.  The RO concluded that the relevant 
records supported a grant of service connection for bronchial 
asthma.  In addition, the RO assigned a 10 percent rating to 
this disability, effective from December 1978.  

Thereafter, in February 1981, the veteran underwent another 
VA examination.  According to the report of this evaluation, 
the examiner found documentation in the veteran's claims 
folder of his reported in-service treatment for bronchitis.  
The examiner also noted that he was unable to locate, in the 
veteran's claims folder, clear documentation of the veteran's 
purported in-service diagnosis of asthma.  At this 
post-service examination, the veteran described approximately 
three wheezing attacks per week (particularly with damp 
weather).  A physical examination demonstrated, in relevant 
part, breathing of approximately "16 per minute" with no 
dyspnea, good chest expansion, clear breath sounds with no 
evidence of wheezes or rales, and normal percussion and 
fremitus of the chest.  Chest x-rays were normal and showed 
no changes since the previous radiographic films were taken 
in January 1979.  The examiner provided an impression of a 
history of intermittent episodes of coughing associated with 
dyspnea and wheezing since 1974 to 1975 probably due to 
asthmatic bronchitis or bronchial asthma.  

Also in February 1981, the RO considered this additional 
evidence.  However, the RO determined that the information 
did not warrant a change in the 10 percent rating assigned to 
the veteran's service-connected asthma.  

Subsequently, in December 1992, the veteran underwent a VA 
trachea and bronchi examination.  At that time, he reported 
that he was not being treated by a physician for asthma but 
that he continued to experience asthmatic attacks which were 
usually worse in the winter or in very damp and inclimate 
weather.  He explained that he used an over-the-counter 
inhaler which provided him only slight relief of his 
symptoms.  In addition, the veteran complained of an 
intermittent cough, which was usually productive of a yellow 
sputum.  

A physical examination of the veteran's chest demonstrated 
401/2 inches inspiration, 391/2 inches forced expiration, lungs 
which were clear to auscultation, and no peripheral clubbing, 
cyanosis, or edema.  Chest x-rays showed no evidence of acute 
pleural or parenchymal process.  A spirometry was normal, 
with forced expiratory volume in one second (FEV1) predicted 
of 93% and the ratio of forced expiratory volume in one 
second to forced vital capacity (FEV1/FVC) of 77%.  The 
examiner diagnosed a history of bronchial asthma with 
intermittent symptoms.  

In December 1992, the RO considered this examination report.  
The RO concluded that the evidence contained therein did not 
warrant an increased disability rating for the veteran's 
service-connected asthma.  As such, the RO confirmed the 
10 percent evaluation for this disability.  

According to subsequent VA medical records, in October 1993, 
the veteran sought treatment for complaints of recurrent 
episodes of wheezing and coughing.  He requested medication.  
A physical examination indicated that the veteran's lungs 
were clear.  The examiner provided a diagnostic impression of 
a history of asthma and gave the veteran an inhaler.  

By a February 1994 rating action, the RO continued the 
10 percent evaluation for the veteran's asthma.  In 
particular, the RO explained that the additional medical 
evidence received since the last rating decision did not show 
more than mild symptomatology associated with this 
service-connected disability.  

According to subsequently received VA outpatient treatment 
records, in January 1994, the veteran sought treatment for 
complaints of shortness of breath and episodic wheezing.  A 
physical examination demonstrated that the veteran's chest 
was clear.  The examiner diagnosed mild asthma.  In March 
1996, the veteran again sought treatment for an asthmatic 
attack.  

In September 1997, the veteran filed his current claim for an 
increased disability rating for his service-connected asthma.  
According to the relevant evidence received during the 
current appeal, in August 1998, the veteran sought VA 
outpatient treatment for complaints of increased sputum, 
dyspnea, and wheezing.  The examiner prescribed medication.  

In December 1998, the veteran underwent a VA respiratory 
examination.  At that time, he reported that he infrequently 
visits the hospital clinic for treatment of his asthma, that 
he takes medication for this disorder, and that his pertinent 
symptoms include some mild shortness of breath and slight 
chronic cough.  A physical examination demonstrated a chest 
measurement of 44 inches inspiration and 43 inches 
expiration; lungs which were clear to auscultation; no rales 
or wheezes; and no clubbing, cyanosis, or edema of the 
extremities.  Chest x-rays showed clear lungs.  Pulmonary 
function tests indicated an obstructive pattern, no 
impairment, mid-flow which suggested nonspecific small 
airways obstruction, and no significant bronchodilator 
response.  In particular, these tests reflected FEV1 
predicted of 106% and a FEV1/FVC of 73%.  The examiner 
diagnosed mild chronic bronchial asthma.  

Subsequently, in February 2001, the veteran underwent another 
VA respiratory examination.  In the report of this 
examination, the examiner stated that he had reviewed "all 
of . . . [the veteran's] extensive records."  The veteran 
described asthmatic wheezing on a seasonal basis for many 
years as well as an increase in shortness of breath and 
fatigue in the past two years.  He also reported that he 
"can't quite make two blocks without having to stop and get 
his breath and use his nebulizers."  The examiner noted that 
there was no evidence that the veteran had used steroids.  
While the veteran stated that he gets Proventil and Atrovent 
four or five times a day, he maintained that the medicine 
does not "do any good any more."  

A physical examination demonstrated "pretty good respiratory 
excursion," a few rales and rhonchi in the lungs, and no 
wheezing.  X-rays taken of the veteran's chest showed that 
his lungs and pleural spaces were clear.  According to 
pulmonary function test results, a spirometry was within 
normal limits, and there was no significant bronchodilator 
response.  In particular, these tests reflected FEV1 
predicted of 104% and a FEV1/FVC of 76%.  

The examiner expressed his opinion that the veteran has 
chronic bronchial asthma with allergic flares.  Although the 
veteran maintained that his asthma has worsened and the 
examiner stated that the veteran "may be a little more short 
of breath in the last two years, the examiner also believed 
that this condition is fairly stable.  

At a July 2001 VA outpatient treatment session, the veteran's 
lungs were found to be clear to auscultation.  The examiner 
concluded that the veteran's history of asthma was stable at 
that time.  

According to subsequently received VA medical records, at an 
outpatient treatment session in November 2001, the veteran 
reported that he is doing well, that he has occasional 
problems with asthma, and that he is using inhalers 
regularly.  He denied having any new problems or concerns.  A 
physical examination demonstrated, in pertinent part, that 
the veteran's lungs were clear.  

In June 2002, the RO considered this additional evidence.  
Based upon the records indicating the use of daily 
inhalational or oral bronchodilator therapy, the RO awarded 
an increased rating of 30 percent for the veteran's 
service-connected asthma, effective from September 1997.  

One year later in November 2002, the veteran underwent a VA 
nose, sinus, larynx, and pharynx examination.  At that time, 
he described some exertional shortness of breath, a cough 
productive of a moderate amount of yellow-colored secretions, 
and intermittent wheezing in his chest and explained that he 
uses an Albuterol inhaler four times a day with some relief.  

A physical evaluation demonstrated, in pertinent part, 
diminished breath sounds within the chest and no rales or 
wheezes.  Chest x-rays taken in October 2002 showed clear 
lung fields and no fluid, congestion, or infiltration.  The 
radiologist reviewing the films concluded that the veteran 
had no active chest process.  The examiner who conducted the 
VA examination provided an impression of asthmatic bronchitis 
with a normal examination and with minimal disability.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
asthma under the appropriate diagnostic code which evaluates 
impairment resulting from bronchial asthma.  Specifically, 
according to Diagnostic Code 6602, evidence that such asthma 
has resulted in FEV1 of 56 to 70 percent predicted, a 
FEV1/FVC of 56 to 70 percent, use of daily inhalational or 
oral bronchodilator therapy, or inhalational 
anti-inflammatory medication warrants the assignment of a 
30 percent disability evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2002).  The next higher rating of 
60 percent requires evidence of FEV1 of 40 to 55 percent 
predicted, FEV1/FVC of 40 to 50 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Id.  A total 
evaluation of 100 percent requires evidence of FEV1 of less 
than 40 percent predicted, FEV1/FVC of less than 40 percent, 
more than one attack per week with episodes of respiratory 
failure, or the need for daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected asthma is more severe than the current 
30 percent evaluation indicates.  In particular, the veteran 
has described a recent increase in the number of asthmatic 
attacks which involve shortness of breath, wheezing, and 
fatigue.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected asthma 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

The Board acknowledges the veteran's complaints regarding his 
asthma, his daily use of Proventil and Atrovent, as well as 
the recent examination findings of diminished breath sounds 
within the chest.  Importantly, however, the veteran's asthma 
is also manifested by good respiratory excursion; clear lungs 
and pleural spaces with no active chest process; a spirometry 
which was within normal limits with no significant 
bronchodilator response; no wheezing, rales, fluid, 
congestion, or infiltration; the need for only occasional 
physician treatment; no need for steroids; FEV1 predicted of 
104%; and a FEV1/FVC of 76%.  Furthermore, the examiner who 
conducted the most recent VA examination in November 2002 
concluded, at the end of the evaluation, that the examination 
was normal and that he had only minimal disability resulting 
from his asthmatic bronchitis.  

Significantly, the objective findings shown on recent 
evaluations do not support the veteran's claim for an 
increased disability rating for his service-connected asthma.  
In particular, the recent pertinent medical evidence of 
record reflect the following symptomatology associated with 
the veteran's asthma:  FEV1 predicted of 104%, a FEV1/FVC of 
76%, the need for only occasional physician treatment, and no 
need for steroids.  Without evidence of FEV1 of 40 to 
55 percent predicted, FEV1/FVC of 40 to 50 percent, at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, the 
next higher rating of 60 percent cannot be assigned.  See, 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).  As such, the 
veteran's claim for a disability rating greater than 
30 percent for his service-connected asthma must be denied.  
As the preponderance of the evidence is against a rating in 
excess of 30 percent, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-56 (1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) and has 
made a determination that the veteran's increased rating 
claim does not meet the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the veteran's 
service-connected asthma.  Specifically, it is not shown by 
the evidence of record that the veteran required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder did not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected asthma to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service for 
consideration of the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  This disability is appropriately rated under 
the schedular criteria.  


ORDER

A disability rating greater than 30 percent for asthma is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 


Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

